Case 1:19-cv-09087-VEC Document 27 Filed 11/12/19 Page 1of1

© White and
BB Williams up

Scott H. Casher
427 Bedford Road, Suite 250 | Pleasantville, NY 10570-3035
Direct 914.487.7343 | Fax 914.487.7328

cashers@whiteandwilliams.com | whiteandwilliams.com

November 12, 2019
VIA ECF
Hon. Valerie E. Caproni, USDJ
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: Willis Re Inc. v. Littell & Lockton Re, 19-cv-09087 (VEC)
Dear Judge Caproni:

My firm represents Plaintiff Willis Re in the above entitled action. Pursuant to the directive
we received yesterday from your chambers, the parties hereby submit this Joint Letter and
advise the Court as follows:

e The parties have reached an agreement in principle to settle this case and are in the
process of finalizing a written settlement agreement.

e Defendants’ Answer is due by November 14, 2019 and there are no other deadlines.
The parties request an extension of the answer deadline by three weeks, until
December 5, 2019, to enable the parties to continue settlement negotiations.

e Plaintiff served discovery demands, but the parties have not engaged in any further
discovery.

e The parties submitted a proposed case management plan to the Court on October 31,
2019.

e Should this case fail to settle and instead proceed to trial, the parties anticipate that
they will need one week for trial.

e The parties do not anticipate any motions at this time.

The parties do not have any other issues at this time for the Court’s attention.

Thank you for your continued attention to this matter.
Respectfully,
WHITE AND WILLIAMS LLP

Laat

Scott H. Casher, Esq.
cc: All Counsel via ECF

Delaware | Massachusetts | New Jersey | New York | Pennsylvania
